                Case 1:18-cv-04527-ARR Document 7 Filed 10/03/18 Page 1 of 3 PageID #: 190
        McGuireWoods LLP
1251 Avenue of the Americas
                  20th Floor
       New York, NY10020
      Phone: 212.548.2100
         Fax: 212.548.2150
   www.mcguirewoods.com

               Shawn R. Fox                                                                     sfox@mcguirewoods.com
       Direct: 212.548.2165                                                                          Fax: 212.548.2150


             October 3, 2018

             VIA CM/ECF

             The Honorable Allyne R. Ross
             United States District Court
             Eastern District of New York
             Conrad B. Duberstein Federal Courthouse
             225 Cadman Plaza East
             Brooklyn, New York 11201

                        Re:    Homaidan v. Sallie Mae, Inc., et al., No. 18-cv-4527 (ARR)
                               Notice of Denial of Petition for Certiorari

             Dear Judge Ross:

                    I write on behalf of the Appellants-Defendants in the above-captioned action,
             Sallie Mae, Inc., Navient Solutions, LLC, and Navient Credit Finance Corporation, in
             response to the Court’s October 2, 2018 Order. Dkt. No. 6. Specifically, I write to inform
             the Court that, on October 1, 2018, the Supreme Court denied the petition for certiorari
             in Credit One Bank, N.A. v. Anderson, No. 17-1652. Appellants-Defendants are
             evaluating all of their options in light of this development and will inform the Court as
             soon as possible whether they intend to pursue this appeal or not.

                    In regard to the information requested in paragraph 5 of the Court’s Order,
             Appellants-Defendants respectfully submit that counsel’s comments to the bankruptcy
             court were made before subsequent briefing was submitted in the Credit One Bank
             appeal. Among other things, the subsequent briefing argued that Credit One Bank failed
             to preserve “principal arguments” about the text and history of the Bankruptcy Code and
             that the “Second Circuit explicitly declined to consider these arguments.” No. 17-1652,
             Br. in Opp’n to Pet’n for Writ of Certiorari at 2, 21, 22, 23, 26, 29 (Aug. 1, 2018).
             Appellants-Defendants, in contrast, have preserved such arguments for purposes of
             appeal here.

                    Accordingly, Appellants-Defendants may decide to pursue this appeal
             notwithstanding denial of certiorari in Credit One Bank. As such, Appellants-Defendants
             do not now seek further stay of the briefing schedule in this appeal. To the extent that
             Appellants-Defendants decide not to pursue this appeal they will inform the Court and
             the parties in advance of their opening brief deadline, which we request to be set for 30
             days out.

                        Thank you for Your Honor’s consideration.
 Case 1:18-cv-04527-ARR Document 7 Filed 10/03/18 Page 2 of 3 PageID #: 191




                                      Respectfully,

                                      /s/Shawn R. Fox


CC:   All counsel of record (by CM/ECF)




                                          2
 Case 1:18-cv-04527-ARR Document 7 Filed 10/03/18 Page 3 of 3 PageID #: 192




                             CERTIFICATE OF SERVICE

        I certify that on this 3rd day of October, 2018, I filed the foregoing document with
the Clerk of Court using the CM/ECF system, which will send a notification of such filing
to all counsel of record.


                                                 /s/ Shawn R. Fox




                                             3
